Exhibit 10.1


MANAGEMENT AGREEMENT


This FIRST AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made as of
April 6, 2020, by and between AG Mortgage Investment Trust, Inc. a Maryland
corporation (the “Company”) and AG REIT Management, LLC, a Delaware limited
liability company (the “Manager” and together with the Company, the “Parties”).


WHEREAS, the Parties entered into that certain Management Agreement, dated as of
June 29, 2011 (the “Management Agreement”), pursuant to which the Company is
obligated to pay the Manager a Base Management Fee and reimburse the Manager for
certain expenses.


WHEREAS, capitalized terms used in this Amendment and not otherwise defined
shall have the meanings ascribed to them in the Management Agreement.


NOW, THEREFORE, in consideration of the recitals and mutual covenants and
agreements contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties hereto hereby covenant
and agree as follows:


1.
It is the intention and agreement of the Parties that the Company (i) defer the
payment of the Base Management Fee payable under Section 7 of the Management
Agreement and (ii) defer the reimbursement of all expenses due pursuant to
Section 8 of the Management Agreement, each effective as of the Q1 2020 payments
and reimbursements, respectively.

2.
That such deferral described in paragraph 1 of this Amendment shall remain in
effect until September 30, 2020 or such other time as the Parties agree.

3.
Except as specifically amended by this Amendment, the Management Agreement shall
remain in full force and effect.

4.
This Amendment, which may be executed in multiple counterparts, constitutes the
entire agreement of the Parties regarding the matters contained herein and shall
not be modified by any prior oral or written discussions.

5.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.



[Signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.




AG MORTGAGE INVESTMENT TRUST, INC.
By:
 /s/ Raul E. Moreno
 
Name: Raul E. Moreno
 
Title: General Counsel and Secretary
 
AG REIT MANAGEMENT, LLC


By: Angelo, Gordon & Co., L.P., its sole member


By:
 /s/ Frank Stadelmaier
 
Name: Frank Stadelmaier
 
Title: Chief Operating Officer

































































[Signature Page to Amendment to Management Agreement]





